DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a modified Cpf1 effector protein having one or more mutations at the following amino acid positions:  D861, W382, W958, R1226, S1228, M604, T167, N631, N630, K547, K163, Q571, E372, K810, H755, K557, E857, K943, K942, H206, R210, Acidaminococcus sp. BV3L6), or a CRISPR-Cpf1 complex comprising the claimed Cpf1 effector protein and a guide polynucleotide. The prior art further fails to disclose or suggest a Cpf1 nickase, with a mutation in the Nuc domain.  The prior art fails to disclose or suggest a method of modifying a double-stranded DNA molecule comprising exposing the double-stranded DNA molecule to the CRISPR-Cpf1 complex.  The guide polynucleotide directs the complex to a target sequence, and the target sequence is cleaved on the non-target strand.  The target strand is not cleaved by the complex.

	The Information Disclosure Statement filed February 17, 2022 has been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636